Title: Appendix No. XXIII: From Henry Seckel, 19 July 1792
From: Seckel, Henry
To: 


City of Philadelphia, ss.
Henry Seckel of the City aforesaid Merchant maketh oath that on or about the thirteenth day of November in the year one thousand seven hundred and ninety two Jacob Clingman sent for this Deponent to the house of Hilary Baker, Esquire then Alderman, that this Deponent went accordingly to the house of the said Alderman and was there requested by the said Jacob Clingman to become his bail which he did upon the promise of the said Clingman to deposit with him a sum in certificates sufficient to cover and secure him for so becoming bail. That the said Clingman having failed to make the said deposit according to his promise this Deponent applied to the said Hilary Baker and obtained from him a warrant upon which the said Clingman was arrested and carried again to the said Hilary Baker. That the said Clingman again urged this Deponent to become his bail but he declining said Clingman requested this Deponent to go and bring to him one James Reynolds from whom as this Deponent understood the said Clingman expected to obtain assistance towards his release from Custody. That this Deponent went accordingly to the said James Reynolds and in the name of Clingman engaged him to accompany the Depondent to the House of the said Alderman where the said James Reynolds was also apprehended and detained That thereupon the said James Reynolds requested this Deponent to carry a letter for him to Alexander Hamilton then Secretary of the Treasury—that this Deponent carried the said letter as requested and after two or three calls found the said Alexander Hamilton and delivered the letter to him—that the said Hamilton after reading it mentioned to this Deponent that he had known the father of the said Reynolds during the war with GreatBritain, and would be willing to serve the said James, if he could with propriety, but that it was not consistent with the duty of his office to do what Reynolds now requested; and also mentioned to this Deponent that Reynolds and Clingman had been doing something very bad and advised this Deponent to have nothing to do with them lest he might bring himself into trouble. And this Deponent further saith that he never had any conversation or communication whatever with the said Alexander Hamilton respecting the said Reynolds or Clingman till the time of carrying the said letter. And this Deponent further saith that the said Clingman formerly lived with this Deponent and kept his books which as he supposes was the reason of his sending for this Deponent to become his bail thinking that this Deponent might be willing to befriend him.
Henry Seckel.

Sworn this 19th day of July
MDCCXCVII before me
Hilary Baker, Mayor.
